Third District Court of Appeal
                               State of Florida

                         Opinion filed September 9, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1224
                        Lower Tribunal No. 02-16949-B
                             ________________


                             Salvador Mendoza,
                                    Petitioner,

                                        vs.

                            The State of Florida,
                                   Repondent.



     A Petition for Writ of Habeas Corpus from the Circuit Court for Miami-
Dade County, Stacy D. Glick, Judge.

      Salvador Mendoza, in proper person.

     Pamela Jo Bondi, Attorney General, and Jill D. Kramer, Assistant Attorney
General, for respondent.


Before ROTHENBERG, SALTER and SCALES, JJ.

      PER CURIAM.
      Petitioner Salvador Mendoza has filed a petition for writ of habeas corpus,

seeking a belated appeal of the trial court’s October 5, 2012 order that denied both

Mendoza’s motion and amended motion for post-conviction relief. This Court has

adjudicated this appeal already. Mendoza v. State, 108 So. 3d 1102 (Fla. 3d DCA

2013) (Table).

      Petition denied.




                                         2